Citation Nr: 1222415	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1973 and from November 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Tiger team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was subsequently transferred to the RO in Los Angeles, California.  

A hearing was held in September 2008, at the RO in Los Angeles, California, before a Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.

In September 2010, the Board issued a decision which denied entitlement to service connection for a low back disability.  The Veteran timely appealed this decision to the Veterans Claims Court.  In August 2011, the Court issued a memorandum decision that partially vacated the Board's August 2011 decision and remanded the case to the Board for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, in May 2012, the Board sent him correspondence informing him that the Veterans Law Judge who conducted his Travel Board hearing was no longer employed by the Board.  The letter notified him that he could request a new hearing before the Board if he so desired.  Later that same month, he returned the Board's letter, requesting that a new hearing before the Board be schedule for him at the RO.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a Travel Board hearing at the RO before the Board, according to the date of his request for such a hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

